DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 12/2/2019 is considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 201 and 202 as disclosed in the Description Page 12, Lines 29-30.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7, 8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leroy et al. (US 20080224695), hereinafter ‘Leroy’, and further in view of Fermon et al. (WO 2009001160), hereinafter ‘Fermon’.

Regarding Claims 1 and 10, Leroy disclose a system and method for suppressing low frequency noise of magnetoresistive sensors (Para [0022, 0100]), said system comprising: a device for measuring a magnetic field, said device including at least one magnetoresistive sensor (Fig. 4, 10 magnetoresistive element), said magnetoresistive sensor having a first sensitivity at a first operating point (Fig. 9, point P at maximum sensitivity; Para [0091]) and a second sensitivity at a second operating point (Fig. 9, L1), the sensitivity at the second operating point being low or zero (Fig. 9, L1); a modulator (Fig. 1, 12 modulator; Para [0050] means 12 for generating a modulation field H.sub.m at a modulation frequency f) configured to switch the magnetoresistive sensor from the first operating point to the second operating point and from the second operating point to the first operating point (Para [0107] modifying value H.sub.o), (Para [0107] the change of range is made each time the amplitude of the harmonic h1 lying at the limit of the measurement range, near the point L1 or the point L2, is reached. The change of range is obtained by modifying the value of H.sub.0 so as to again be in a measurement region close to the point P), 
Leroy fails to disclose a signal processor configured to process the signal derived from the device for measuring a magnetic field said signal processor being configured to make a linear combination of a first response of the measuring device in the presence of the magnetic field at the first operating point corresponding to the first configuration of the modulator and a second response of the measuring device in the presence of the magnetic field at the second operating point corresponding to the second configuration of the modulator.
However Fermon teaches cancellation of noise frequency (Page 5, Lines 1-5) comprising a signal processor (Fig. 1, computing system 4) configured to process a signal derived from the device (Page 7, Lines 13-19) for measuring a magnetic field (Fig. 1, field 5) said signal processor being configured to make a linear combination of a first response of the measuring device in the presence of the magnetic field at the first operating point corresponding to the first configuration of the modulator and a second response of the measuring device in the presence of the magnetic field at the second operating point corresponding to the second configuration of the modulator (Page 7, Lines 13-19 determined subtractions interpreted as linear combination from processed data at operating points; Page 7, line 25-Page 8, line 4) for the benefit of cancelling the 1/f noise of magneto-resistive elements in mixed sensors.  
Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to combine and provide a signal processor configured to process the signal derived from the device for measuring a magnetic field said signal processor being configured to make a linear combination of a first response of the measuring device in the presence of the (Fig. 1; Page 7, Lines 13-19; Page 7, line 25-Page 8, line 4). 

Regarding Claim 7, Leroy further teaches wherein the modulator include a high frequency master clock for the generation of a switching signal between the first operating point and the second operating point (Para [0050, 0053]).

Regarding Claim 8, Leroy further teaches wherein the switching signal includes current pulses circulating in the current lines for the switching of each magnetoresistive sensor between the first operating point and the second operating point (Para [0054] controlled by sinusoidal current generator). 

Allowable Subject Matter
Claims 2-6 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding Claim 2, the closest prior art fails to disclose “the two magnetoresistive sensors having an inverse response to the magnetic field, the half-bridge arrangement including a first arm and a second arm, the two first and second arms being connected in parallel, each of the first and second arms including a resistor and one of the magnetoresistive sensors, the half-bridge arrangement further including a first and a second output, the two first and second outputs being connected to the low noise preamplifier” in combination with all other limitations of .
Regarding Claim 4, the closest prior art fails to disclose “the bridge arrangement including a first arm and a second arm, the two first and second arms being connected in parallel, each of the first and second arms including a magnetoresistive sensor of the first pair and a magnetoresistive sensor of the second pair the bridge arrangement further including a first and a second output, the two first and second outputs being connected to the low noise preamplifier” in combination with all other limitations of the claim and base claim renders the claim allowable over the prior art.  All subsequent claims are also allowable due to dependency.
Regarding Claim 6, the closest prior art fails to disclose “wherein the measuring device includes current lines to apply a magnetic field in the plane of the layers of the magnetoresistive sensors, such that in the presence of current in the lines each magnetoresistive sensor is at the second operating point and in the absence of current in the lines each magnetoresistive sensor is at the first operating point” in combination with all other limitations of the claim and base claim renders the claim allowable over the prior art.
Regarding Claim 9, the closest prior art fails to disclose “signal derived from the device for measuring a magnetic field includes: a first Sample and Hold circuit intended to record the signal measured by the measuring device at the first operating point; a second Sample and Hold circuit intended to record the signal measured by the measuring device at the second operating point; a digital or analogue acquisition system for the linear combination of the signals derived from the first and second Sample and Hold circuits” in combination with all other limitations of the claim and base claim renders the claim allowable over the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kandori et al. (US 20170168123) teaches reducing 1/f noise and white noise at the same time by integrally reducing noise of an MR sensor and noise of an operation circuit part.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESA ALLGOOD whose telephone number is (571)270-5811.  The examiner can normally be reached on M-F 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALESA ALLGOOD/Primary Examiner, Art Unit 2868